DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, and 13-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2020/0142619 to Ke.

assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 1, 8, 13, and 17, Ke teaches:
1. A flash memory controller (memory controller 110, Fig. 1) configured to access a flash memory module (memory device 120, see paragraph 0016 for a characterization of memory device 120 as flash memory) comprising a plurality of first blocks (such as SLC memory blocks, for example, as taught in 0021) and a plurality of second blocks (such as MLC memory blocks, for example), comprising: 
a read only memory (ROM) (ROM 112M), configured to store a program code (program codes 112C); and 
a microprocessor (microprocessor 112), configured to execute the program code to control access of the flash memory module; 
wherein when the flash memory controller is powered on, when the flash memory controller is required to write data into the flash memory module, the microprocessor writes the data into the plurality of first blocks only; and the microprocessor writes subsequent data into the plurality of second blocks only when a quantity of the plurality of first blocks written by the flash memory controller after power on is greater than a threshold value (Ke teaches at 0021 that “…by considering the … amount of data to be stored, the memory controller may flexibly select to use the SLC memory blocks, the MLC memory blocks … as the aforementioned table blocks and data blocks.”  This is clear teaching that the amount of data to be stored can be used to determine where to store the data.  Ke may not teach the claimed limitation of “only” writing data to the first blocks at first, and then writing “subsequent data” to the second blocks, but this is an obvious matter of design choice.  The first blocks are SLC blocks and perform writes faster than MLC blocks, so it would have been obvious to one of ordinary skill in the art to write data there first.  If there is a lot of data to be stored (such as more than a certain threshold, for example), then it would be obvious to 

	Regarding claims 2, 5, 14, and 18, Ke’s first blocks are SLC blocks as claimed.  His second blocks are MLC blocks, as claimed.

	Regarding claims 3, 4, 15, 16, 19, and 20, Ke’s device operates as claimed, as described above.

	Allowable Subject Matter
Claims 6, 7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 2020/0026646 to Lee is directed to a similar concept as the invention.  Particular notice should be taken of paragraph 0008 which describes that when the amount of buffered host data is less than a threshold, SLC blocks are used, and when the amount of buffered data is greater than or equal to a threshold, MLC blocks are used.

	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132